DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a contacting and separating device” in claim 4;
“a first cooling means” in claim 7;
“a first expansion means” in claim 7;
“a first dividing means” in claim 7;
“a heat exchange means” in claim 7;
“a separating means” in claim 7;
“a second diving means” in claim 7;
“a second expansion means” in claim 7;
“a third expansion means” in claim 7;
“a fourth expansion means” in claim 7;
“a vapor withdrawing means” in claim 7;
“a compressing means” in claim 7;
“a second cooling means” in claim 7;
“a third diving means” in claim 7;
“a fifth expansion means” in claim 7;
“a control means” in claim 7;
“a combining means” in claim 9;
“a combining means” in claim 12;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification:
“a contacting and separating device” is drawn to a rectification column or known equivalent (per paragraph [0052] of Applicant’s published specification).
“a first cooling means” is drawn to a heat exchanger or known equivalent (per paragraphs [0037]-[0039] of Applicant’s published specification). 
“a first expansion means” is drawn to an expansion valve or known equivalent (per paragraph [0038] of Applicant’s published specification). 
“a first dividing means” is not defined.
“a heat exchange means” is drawn to a heat exchanger or known equivalent (per paragraphs [0037]-[0039] of Applicant’s published specification). 
“a separating means” is drawn to a rectification column or known equivalent (per paragraph [0052] of Applicant’s published specification).
“a second diving means” is not defined. 
“a second expansion means” is drawn to an expansion valve or known equivalent (per paragraph [0038] of Applicant’s published specification).
“a third expansion means” is drawn to an expansion valve or known equivalent (per paragraph [0038] of Applicant’s published specification).
“a fourth expansion means” is drawn to an expansion valve or known equivalent (per paragraph [0038] of Applicant’s published specification).
“a vapor withdrawing means” is drawn to a fractionation tower or known equivalent (per paragraph [0040] of Applicant’s published specification).
“a compressing means” is drawn to a compressor or known equivalent (per paragraph [0027] of Applicant’s published specification).
“a second cooling means” is drawn to a heat exchanger or known equivalent (per paragraphs [0037]-[0039] of Applicant’s published specification).
“a third diving means” is not defined
“a fifth expansion means” is drawn to an expansion valve or known equivalent (per paragraph [0038] of Applicant’s published specification).
“a control means” is not defined.
“a combining means” is not defined. 



Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claims 8-12 are rejected based on their dependency to claim 7. 


112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 3-7, 9-10, and 12, the claims are replete with recitations of “substantially.” These limitations render the claims indefinite because “substantially” is a relative term of degree, the scope of which fails to be made clear by the specification. The specification is devoid of any definition or explanation as to what qualifies “substantially” and therefore, the scope of the claim is indeterminate. See MPEP 2173.05(b). 

	Regarding claims 1, 4, 7, and 10, the claims are replete with recitations of “relatively.” These limitations render the claims indefinite because “relatively” is a relative term of degree, the scope of which fails to be made clear by the specification. The specification is devoid of any definition or explanation as to what qualifies “relatively” and therefore, the scope of the claim is indeterminate. See MPEP 2173.05(b).

	Regarding claims 1-2, 5, 7-9, and 11-12, the claims are replete with recitations of “sufficiently.” These limitations render the claims indefinite because “sufficiently” is a relative term of degree, the scope of which fails to be made clear by the specification. The specification is devoid of any definition or explanation as to what qualifies “sufficiently” and therefore, the scope of the claim is indeterminate. See MPEP 2173.05(b).

Regarding claims 1 and 7, the claim recite the term “volatile” which is a relative term which renders the claim indefinite. The term “volatile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim to refer to a residue gas. The Examiner notes that the term “volatile” is recited multiple times in the claims and are all rejected and interpreted as noted in the rejection above.

Regarding claims 1 and 7, the claim recite the term “less volatile” which is a relative term which renders the claim indefinite. The term “less volatile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim to refer to a fraction containing a portion of C2 components, C3 components, and other hydrocarbons. The Examiner notes that the term “less volatile” is recited multiple times in the claims and are all rejected and interpreted as noted in the rejection above.
Regarding claims 1 and 7, the claims recite the term “heavier” hydrocarbons multiple times, which renders the claim indefinite as it has not been established what composition of hydrocarbon is considered heavier, and what the “heavier” hydrocarbon is heavier relative to. For the purposes of examination the Examiner will interpret the claim to refer to other hydrocarbon components and requests clarification. 

Regarding claim 1, the claim recites the term “major” which is a relative term which renders the claim indefinite. The term “major” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim to refer to a portion of C2 components, C3 components, and other hydrocarbon components. Claims 4, 7, and 10 are rejected on the same basis. 

Regarding claims 1 and 7-12, the claims are replete with recitations of “it.” These limitations render the claims indefinite as it is unclear what the recitations are referring to. The limitations of “it” fail to particularly and distinctly point out what each limitation refers to. 

Regarding claim 1, the claim recites the limitation "the improvement" in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 7 is rejected on the same basis. 

Regarding claims 1 and 4, the claim recites the term “effective” which is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim without the term effective in the claim. 

Regarding claim 1, the claim recites the limitation "the quantities and temperatures of said feed streams" in line 51.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is rejected for the same recitation in step (18) of the claim.

Regarding claims 1, 3, 7, and 10, the claims recite the limitation “said feed streams.” The limitation lacks sufficient antecedent basis and it is unclear which, if any, of the streams previously recited in the claims could qualify as “said feed streams.” 

	Regarding claims 2-5, the claims recite “The improvement according to claim…” which renders the claims indefinite as claim 1 recites “the improvement” as part of the process that is being claimed and lacks proper antecedent basis. Therefore, the claims are indefinite because it is unclear if the claims claim dependency/iteration on the process of separation of the gas stream recited in claim 1, or to the improvement noted in claim 1. Clarification is requested. Claims 8-12 are rejected on the same basis.

Regarding claim 4, the claim recites the limitation "the quantity and temperature of said feed streams" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 7, 9 and 12, the claim limitation “first, second, third dividing means” and “combining means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the identified terms invoke 112f through the recitation of the functional terms “dividing” and “combining” with the placeholder of “means” which does not adequately specify what structure constitutes the claim and performs the associated function of the terms. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-6 are rejected based on their dependency to claim 1. 
Claims 5-6 are rejected based on their dependency to claim 4.
Claims 8-12 are rejected based on their dependency to claim 7. 
Claims 11-12 are rejected based on their dependency to claim 10. 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art of record is Cuellar (US 2008/0078205).
	The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
In a process for the separation of a gas stream containing methane, C2 components, C3 components, and heavier hydrocarbon components into a volatile residue gas fraction and a relatively less volatile fraction containing a major portion of said C2 components, C3 components, and heavier hydrocarbon components or said C3 components and heavier hydrocarbon components, wherein (a) said gas stream is cooled under pressure to provide a cooled stream; (b) said cooled stream is expanded to a lower pressure whereby it is further cooled; and (c) said further cooled stream is directed into a distillation column and fractionated at said lower pressure whereby the components of said relatively less volatile fraction are recovered; the improvement wherein prior to cooling, said gas stream is divided into first and second streams; (1) said first stream is cooled to form a substantially condensed first stream; (2) said substantially condensed first stream is expanded to said lower pressure to form an expanded substantially condensed first stream that is thereafter supplied to said distillation column at a mid-column feed position;  -31-H217720-USPATENT APPLICATION (3) said second stream is cooled under pressure sufficiently to form a partially condensed second stream; (4) said partially condensed second stream is separated thereby to provide a vapor stream and at least one liquid stream; (5) said vapor stream is divided into first and second portions; (6) said first portion is cooled to form a substantially condensed first portion; (7) said substantially condensed first portion is expanded to said lower pressure to form an expanded substantially condensed first portion that is thereafter supplied to said distillation column at an upper mid-column feed position above said mid-column feed position; (8) said second portion is expanded to said lower pressure to form an expanded second portion that is supplied to said distillation column at a lower mid-column feed position below said mid-column feed position; (9) at least a portion of said at least one liquid stream is expanded to said lower pressure to form an expanded liquid stream that is supplied to said distillation column at another lower mid-column feed position below said mid-column feed position; (10) a distillation vapor stream is collected from an upper region of said distillation column and heated to form a heated distillation vapor stream, said heating thereby to supply at least a portion of said cooling of steps (1), (3), and (6);  -32-H217720-USPATENT APPLICATION (11) said heated distillation vapor stream is compressed to higher pressure, cooled, and thereafter divided into said volatile residue gas fraction and a compressed recycle stream; (12) said compressed recycle stream is cooled to form a substantially condensed compressed recycle stream, said cooling thereby to supply at least a portion of said heating of step (10); (13) said substantially condensed compressed recycle stream is expanded to said lower pressure to form an expanded substantially condensed compressed recycle stream that is thereafter supplied to said distillation column at a top feed position; and (14) the quantities and temperatures of said feed streams to said distillation column are effective to maintain an overhead temperature of said distillation column at a temperature whereby major portions of components in said relatively less volatile fraction are recovered.
	Cuellar teaches separation of hydrocarbons (Abstract at least) wherein a gas stream is cooled (31 to 10, Fig. 1) and the cooled stream is further separated into an overhead and bottom stream (32, 33, Fig. 1) wherein the overhead stream is split into two portions where one portion is cooled (35, Fig. 1) and expanded (16, Fig. 1) and sent to a column for separation, while the bottoms stream is sent to the column and is later conditioned via other streams to form a residue gas (see the pathway from 19a to 48e from the bottom stream 33). However, the majority with regard to the specifics and structures pertaining to claim 1 are simply not taught or even implied by Cuellar, such as:
(11) said heated distillation vapor stream is compressed to higher pressure, cooled, and thereafter divided into said volatile residue gas fraction and a compressed recycle stream; (12) said compressed recycle stream is cooled to form a substantially condensed compressed recycle stream, said cooling thereby to supply at least a portion of said heating of step (10); (13) said substantially condensed compressed recycle stream is expanded to said lower pressure to form an expanded substantially condensed compressed recycle stream that is thereafter supplied to said distillation column at a top feed position; and (14) the quantities and temperatures of said feed streams to said distillation column are effective to maintain an overhead temperature of said distillation column at a temperature whereby major portions of components in said relatively less volatile fraction are recovered.
Thus, a modification would not be obvious to modify the prior art structures to arrive at the independent claims 1 and 7, without impermissible hindsight, thereby making the independent claims, and dependent claims therefrom are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763